Citation Nr: 1432463	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a rash, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.  

6.  Entitlement to a disability rating in excess of 10 percent for residuals of basal cell carcinoma.  

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.  
REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to February 1973 and from October 1985 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for a rash, a bilateral ankle disability, and a bilateral wrist disability; and of entitlement to an initial compensable disability rating for bilateral hearing loss disability; the Veteran withdrew his appeal with respect to those issues in a December 2012 statement.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a rash have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral ankle disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral wrist disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable disability rating for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of service connection for a rash, service connection for a bilateral ankle disability, service connection for a bilateral wrist disability, and the assignment of a 0 percent disability rating for bilateral hearing loss disability in a June 2009 rating decision.  In March 2011, the Veteran perfected an appeal of those issues.  

In a December 2012 written statement, the Veteran withdrew the appeal of the issues of entitlement to service connection for a rash, a bilateral ankle disability, and a bilateral wrist disability; and of entitlement to an initial compensable rating for bilateral hearing loss disability.  The Veteran has withdrawn his substantive appeal and the Board does not have jurisdiction to decide any appeal for those benefits.  Therefore, those appeals must be dismissed.  38 C.F.R. § 20.204 (2013). 


ORDER

The appeal of entitlement to service connection for a rash is dismissed.  

The appeal of entitlement to service connection for a bilateral ankle disability is dismissed.

The appeal of entitlement to service connection for a bilateral wrist disability is dismissed.  

The appeal of entitlement to an initial compensable disability rating for bilateral hearing loss disability is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal can be decided.

With regard to the claims of entitlement to increased initial ratings for PTSD and a low back disability, the Board notes that at the January 2014 Board hearing, the Veteran offered testimony indicating that both PTSD and the low back disability had increased in severity since his last VA examination.  A review of the record shows that he Veteran's most recent VA examinations for PTSD and a low back disability were in November 2010.  Therefore, the Veteran should be provided new VA examinations to determine the current level of severity of all impairment resulting from his service-connected PTSD and low back disability.  

With regard to the claim of entitlement to an increased rating for residuals of basal cell carcinoma, the Board notes in a November 2012 rating decision, the Veteran was granted entitlement to a 10 percent disability rating for residuals of basal cell carcinoma, effective the date of the claim for increase.  It was noted in that rating decision that the increase to 10 percent was a full grant of the benefit sought on appeal.  The Board notes that a review of the record is absent any indication from the Veteran that he would be completely satisfied with a 10 percent disability rating.  Rather, in his notice of disagreement and substantive appeal, the Veteran indicated that he should be awarded at least a 10 percent rating, indicating that a 10 percent disability rating was the lowest rating he sought, not the highest.  Therefore, the Board finds that the November 2012 grant of a 10 percent disability rating for residuals of basal cell carcinoma was not a full grant of the benefit sought on appeal and has broadened its consideration accordingly.  

Further, in a February 2010 notice of disagreement, the Veteran indicated that his November 2010 VA skin examination was inadequate because it failed to fully describe his disability.  The Veteran has not been provided a VA examination of the basal cell carcinoma residuals since that November 2010 VA examination.  Therefore, the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from his service-connected residuals of basal cell carcinoma.  

Additionally, current treatment records, if any, should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA or private treatment records not already associated with the claims file.  

2.  Then, schedule the Veteran for VA examinations to determine the current level of impairment resulting from the service-connected PTSD, low back disability, and residuals of basal cell carcinoma.  The examiners must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiners should provide all information required for rating purposes.

3.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


